DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 8/24/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information cross-lined in the annotated IDS has not been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Touch screen with integrally formed touch layer in the display region and wires in the transmission region”.
Claim Objections
Claims 1 and 7 is objected to because of the following informalities:  Claims 1 and 7 use the term “and/or” which may or may not require the limitation following the term. For the purpose of examination, the term “and/or” was interpreted as “or”.  Appropriate correction is required.
Claim Interpretation
The term “oxide/nitride of metal” was given the meaning provided in the specification as filed par. 23, which is, a binary compound composed of the metal and oxygen or a binary compound of the metal and nitrogen.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “oxide/nitride of the metal” in claim 1 is used by the claim to mean “a binary compound composed of the metal and oxygen or a binary compound of the metal and nitrogen” in par. 23.  However, in claim 6
Claim 8 recites “a horizontal projection distance of the first wire (42) above a side face of the first touch conductive layer (41) is 0-5nm”. It is unclear what is the horizontal projection distance above a side face. The specification recites the limitation verbatim in par. 35 but it is not explained with respect to the figure and the Office cannot clearly ascertain what is the meaning of the limitation.  The limitation was examined to the best of the office’s understanding.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in CN-104915048-B (hereinafter Lee) in view of Lai in CN 103871548-B (hereinafter Lai). Note that a machine translation was used to reference the specification of the Chinese documents.

Regarding claim 1, Lee disclose a touch screen (translation pg. 1: touch panel), comprising a display region (Lee’s Fig. 1 and translation pg. 4: available area AA) and a transmission region (Lee’s Fig. 1 and translation pg. 4: unusable area NA), the transmission region (Lee’s Fig. 1: see NA) being arranged on at least one side around the display region (Lee’s Fig. 1: see AA), the touch screen comprising a transparent cover plate (Lee’s Fig. 2 and th paragraph under summary of invention), and the electrical conduction layer comprising metal (Lee’s translation pg. 7: 1st paragraph); and the first low-resistance conductive layer (Lee’s Fig. 2: see 14) comprising a first touch conductive layer (Lee’s Figs. 1 and 8 and translation pg. 5: see 142) and a first wire (Lee’s Figs. 1 and 8 and translation pg. 5: see 144) integrally formed (Lee’s Figs. 1, 8 and translation pg. 2 5th paragraph under summary of invention), the second low-resistance conductive layer (Lee’s Fig. 2: see 24) comprising a second touch conductive layer (Lee’s Figs. 1 and 11 and translation pg. 5: see 242) and a second wire (Lee’s Figs. 1 and 11 and translation pg. 5: see 244) integrally formed (Lee’s Figs. 1, 11 and translation pg. 2 5th paragraph under summary of invention), the first touch conductive layer (Lee’s Fig. 1: see 142) and the second touch conductive (Lee’s Fig. 1: see 242) layer corresponding to the display region (Lee’s Fig. 1: see AA), the first wire (Lee’s Fig. 1: see 144) and the second wire (Lee’s Fig. 1: see 244) corresponding to the transmission region (Lee’s Fig. 1: see NA). 
Lee fails to explicitly disclose the first film substrate or the second film substrate being flexible and Lee fails to disclose the electrical conduction layer comprising an oxide/nitride of the metal or a thickness of the first wire being greater than that of the first touch conductive layer or a thickness of the second wire being greater than that of the second touch conductive layer.
nd paragraph) and that the thickness of the sensor electrode can be different from the wire to about 10% (Lee’s translation pg. 7 2nd paragraph to last) and the thickness can be modified according the required resistance value (Lee’s translation pg. 8 3rd paragraph to last) . Thus, it would have been obvious to one of ordinary skill in the art that the first film substrate 12 and the second film substrate 22 would be flexible in order to obtain the intended objecting of folding the substrate (Lee’s Figs. 8 and 11), and for a thickness of the first wire (Lee’s Fig. 1: see 144) to be greater than that of the first touch conductive layer (Lee’s Fig. 1: see 142) or a thickness of the second wire (Lee’s Fig. 1: see 244) being greater than that of the second touch conductive layer (Lee’s Fig. 1: see 142), in order to obtain the predictable  result of designing the thickness of the wire and the sensor according to the resistance required (Lee’s translation pg. 8 3rd paragraph to last) and still meet the thickness similarity of about 10% (Lee’s translation pg. 7 2nd paragraph to last). 
Still, Lee fails to disclose the electrical conduction layer comprising an oxide/nitride of the metal.
Nevertheless, in the related field of manufacturing thin electrodes, Lai discloses an electrical conduction layer comprising an oxide/nitride of the metal (Lai’s translation pg. 2 and claim 1). Therefore, it would also have been obvious to one of ordinary skill in the art to use Lai’s teaching of oxide/nitride of the metal in Lee’s conduction layer, in order to obtain the benefit of a flexible thin-film electrode (Lai’s translation pg. 2) and because Lee already discloses the use of nanowires (Lee’s translation pg. 5).
By doing such combination, Lee in view of Lai disclose:
A touch screen (translation pg. 1: touch panel), comprising 
a display region (Lee’s Fig. 1 and translation pg. 4: available area AA) and a transmission region (Lee’s Fig. 1 and translation pg. 4: unusable area NA), 

the touch screen comprising a transparent cover plate (Lee’s Fig. 2 and translation pg. 5: see 30), a first adhesive layer (Lee’s Fig. 2 and translation pg. 5: see 42), a first low-resistance conductive layer (Lee’s Figs. 1-2 and translation pg. 5: conductive film 10 including 14 using low resistance metal), a first flexible film substrate (Lee’s Fig. 2 and translation pg. 5: see base member 12 which is flexible to be folded in the configuration of Fig. 8 per pg. 13: 2nd paragraph), a second adhesive layer (Lee’s Fig. 2 and translation pg. 5 see 44), a second low-resistance conductive layer (Lee’s Figs. 1-2 and translation pg. 5: conductive film 20 including 24 using low resistance metal), and a second flexible film substrate (Lee’s Fig. 2 and translation pg. 5: see base member 22 which is flexible to be folded in the configuration of Fig. 11 per pg. 13: 2nd paragraph) sequentially from top to bottom (Lee’s Fig. 2), 
the first low-resistance conductive layer (Lee’s Fig. 2: see 14) and the second low-resistance conductive layer (Lee’s Fig. 2: see 24) comprising an electrical conduction layer of a continuous structure (Lee’s Figs. 1, 8 and translation pg. 2 5th paragraph under summary of invention: sensor electrodes and line electrodes continuously form same structure layer), and 
the electrical conduction layer comprising metal (Lee’s translation pg. 7: 1st paragraph) and an oxide/nitride of the metal (upon combination with Lai’s translation pg. 2 and claim 1: e.g. metal oxide nanowire where the metal can be silver or copper); and 
the first low-resistance conductive layer (Lee’s Fig. 2: see 14) comprising a first touch conductive layer (Lee’s Figs. 1 and 8 and translation pg. 5: see 142) and a first wire (Lee’s Figs. 1 and 8 and translation pg. 5: see 144) integrally formed (Lee’s Figs. 1, 8 and translation pg. 2 5th paragraph under summary of invention: sensor electrodes and line electrodes continuously form same structure layer to form integrated structure), 
the second low-resistance conductive layer (Lee’s Fig. 2: see 24) comprising a second touch conductive layer (Lee’s Figs. 1 and 11 and translation pg. 5: see 242) and a second wire th paragraph under summary of invention: sensor electrodes and line electrodes continuously form same structure layer to form integrated structure), 
the first touch conductive layer (Lee’s Fig. 1: see 142) and the second touch conductive (Lee’s Fig. 1: see 242) layer corresponding to the display region (Lee’s Fig. 1: see AA), 
the first wire (Lee’s Fig. 1: see 144) and the second wire (Lee’s Fig. 1: see 244) corresponding to the transmission region (Lee’s Fig. 1: see NA), 
a thickness of the first wire (Lee’s Fig. 1: see 144) being greater than that of the first touch conductive layer (Lee’s Fig. 1: see 142) or a thickness of the second wire (Lee’s Fig. 1: see 244) being greater than that of the second touch conductive layer (Lee’s Fig. 1: see 242)  (obvious according to design required resistance value of Lee’s translation pg. 8 3rd paragraph to last and to meet a different of about 10% per Lee’s translation pg. 7 2nd paragraph to last).

Regarding claim 3, Lee in view of Lai further disclose wherein the thicknesses of the first touch conductive layer (Lee’s Fig. 2: see 142) and the second touch conductive layer (Lee’s Fig. 2: see 242) are 80-120 nm (Lee’s translation pg. 8 3rd paragraph to last: 142 thickness 100nm-200nm). It would also have been obvious to one of ordinary skill in the art to obtain a range of 80-120nm from Lee’s 100-200nm through routine optimization. See MPEP 2144.05.

Regarding claim 4, Lee in view of Lai further disclose wherein a thickness of the electrical conduction (Lee’s Fig. 2: 142/144 or 242/244) layer is 3-10 nm (Lee’s translation pg. 8 3rd paragraph to last: 142 thickness can be 1nm to 999nm). It would also have been obvious to one of ordinary skill in the art to obtain a range of 3-10nm from Lee’s 1-999nm through routine optimization. See MPEP 2144.05.

claim 5, Lee in view of Lai further disclose wherein the electrical conduction layer (Lee’s Fig. 2: 142/144 or 242/244) comprises a highest point and a lowest point (recall that upon combination, the wire portion 144 is thicker by 10% from the touch sensor portion 142). 
Lee in view of Lai fail to disclose the horizontal spacing between the highest point and the lowest point to be less than 4nm. 
However, because Lee does appear to disclose the sensor matching the wire immediate (Lee’s Figs. 5: see 142 abutting 144), thus it would have been obvious to one of ordinary skill in the art that the difference in height (e.g. 10% per Lee’s translation pg. 7 2nd paragraph to last) would for example have a zero spacing between the wire and the touch sensor in order to obtain the predictable result of the wire immediately abutting the touch sensor (Lee’s Fig. 5). By doing such modification, Lee in view of Lai also disclose the horizontal spacing between the highest point and the lowest point (e.g. 10% of thickness difference between 142 and 144 in Fig. 5 per Lee’s translation pg. 7 2nd paragraph to last) is less than 4 nm (e.g. zero upon combination).

Regarding claim 6, Lee in view of Lai disclose wherein the metal is silver, copper Lai’s translation pg. 2 and claim 1), or silver-copper alloy (see 112b above).

Regarding claim 7, Lee in view of Lai further disclose wherein a thickness difference between the first wire and the first touch conductive layer (Lee’s Fig. 1: between 144 and 142) or a thickness difference between the second wire and the second touch conductive layer (Lee’s Fig. 1: between 244 and 242) is 18-22 nm (recall that Lee’s translation pg. 7 22nd paragraph to last: difference in thickness of about 10% and pg. 8 3rd paragraph to last: 100-200nm thickness, thus, 10% difference of about 10-20nm). It would also have been obvious to one of ordinary skill in the art to obtain a range of 18-22nm from 10% thickness difference of Lee’s 100-200nm thickness range through routine optimization. See MPEP 2144.05.
claim 8, Lee in view of Lai disclose wherein a horizontal projection distance of the first wire (Lee’s Fig. 1: 142) above a side face of the first touch conductive layer (Lee’s Fig. 1: 144) is 0-5 nm (Lee’s Fig. 5: see immediate abutment of 142 to 144 thus interface is zero)(see 112b above).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lai as applied above, in further view of Qian et al. in US 2011/0115740 (hereinafter Qian).
Lee in view of Lai fail to disclose the refractive indexes of the first and second adhesive layers.  
However, in the same field of endeavor of forming touch panels, Qian discloses a touch panel using two adhesive layers to glue two conductive layers, each adhesive layer with a refractive index in the range of 1.3 to about 1.8 (Qian Fig. 2 and par. 23).
Therefore, it would have been obvious to one of ordinary skill in the art to use Qian’s adhesive with a 1.3 to 1.8 refractive index in Lee in view of Lai’s touch screen, in order to obtain the predictable result of using adhesive known to be used in the art.  By doing such combination, Lee in view of Lai and Qian disclose:
wherein a refractive index of the first adhesive layer (Lee’s Fig. 2: see 42 equivalent to Qian’s Fig. 2: see 128) is 1.6-1.8 (Qian’s par. 23: 1.8), and a refractive index of the second adhesive layer (Lee’s Fig. 2: see 44 equivalent to Qian’s Fig. 2: see 148)  is 1.8-2.0 (Qian’s par. 23: 1.8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILIANA CERULLO/Primary Examiner, Art Unit 2621